           Case 1:20-cv-04408-VEC Document 23 Filed 03/26/21 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 3/26/2021
 -------------------------------------------------------------- X
 NATALLIA KHUDZINA,                                             :
                                              Plaintiff,        :
                            -against-                           :
                                                                : 20-CV-4408 (VEC)
 WEST 63 EMPIRE ASSOCIATES LLC d/b/a                            :
 EMPIRE HOTEL; AMSTERDAM                                        :     ORDER
 HOSPITALITY GROUP LLC, JOHANNA                                 :
 BELLAICHE, In Her Individual and Official                      :
 Capacities, and YANA LEMPERT, In Her                           :
 Individual and Official Capacities,                            :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 25, 2021 (Dkt. 22), this Court received a final report from the

Mediator indicating that the parties reached an agreement in principle resolving all issues after

court-ordered mediation;

       IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

       IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

       Within 30 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement

and must be filed within 30 days. Any request filed after 30 days or without a showing of good

cause may be denied solely on that basis.

       Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 30-day period: (1) their settlement



                                            Page 1 of 2
         Case 1:20-cv-04408-VEC Document 23 Filed 03/26/21 Page 2 of 2




agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a

request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

SO ORDERED.
                                                        _____________________________
                                                      _________________________________
Date: March 26, 2021                                        VALERIE CAPRONI
                                                                       CAPRON O I
      New York, NY                                        United States District Judge




                                            Page 2 of 2
